Citation Nr: 0715126	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  94-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

The veteran had active service from February 1942 to August 
1945.  He died in June 1993.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1993 and July 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (the RO).

Procedural history

This case was previously before the Board in November 2004 at 
which time the Board remanded the matter of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318 for the purpose 
of ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The same 
decision remanded the matter of entitlement to DIC under 
38 U.S.C.A. § 1151 for the issuance of a statement of the 
case (SOC).  See generally Manlincon v. West, 12 Vet. App. 
238 (1999).  [The remote procedural history of the case is 
set forth in the Board's November 2004 remand and will not be 
repeated here.]  

Following the Board's remand, the RO granted service 
connection for the cause of the veteran's death in a February 
2005 rating decision.  The impact of that grant on the 
remaining claims will be addressed below.  


FINDINGS OF FACT

1.  The RO granted the appellant service connection for the 
cause of the veteran's death in a February 2005 rating 
decision.

2.  There is no longer a question or controversy regarding 
the appellant's entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318; the claim is therefore 
moot.

3.  There is no longer a question or controversy regarding 
the appellant's entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151; the claim is therefore 
moot.


CONCLUSIONS OF LAW

1.  The claim for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 
2002).

2.  The claim for entitlement to DIC benefits under 38 
U.S.C.A. § 1151 is dismissed.  38 U.S.C.A. § 1151 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained in the Introduction, following the Board's 
November 2004 remand, the RO granted the appellant service 
connection for the cause of the veteran's death in a February 
2005 rating decision.  That decision essentially constituted 
a grant of DIC benefits under the provisions of 38 U.S.C.A. 
§ 1310.  Because the appellant has already been granted DIC 
benefits under section 1310, there is no longer a case or 
controversy as to her entitlement to the same benefit under 
sections 1318 or 1151.  Her claim under the latter two 
sections has been rendered moot.  Under these circumstances, 
the appellant's claims of entitlement to DIC under sections 
1318 and 1151 must be dismissed.  See Mintz v. Brown, 6 Vet. 
App. 277 (1994) [holding that the Board does not have 
jurisdiction to review a case if no benefit would accrue to 
the claimant].  


ORDER

The claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.

The claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 is dismissed.



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


